Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/12/2020 and 8/16/2019 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 are unclear in that they recite that the second cooling hole is “close” to the leading edge. The term “close” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a 
Claims 2-8, 10-16 and 18-20 are unclear for their dependence from claims 1, 9 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 17 and 18 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 7079419.
Regarding claims 1, 9 and 17, Lee discloses a gas turbine comprising: 
a compressor configured to suction external air therinto and compress the air (col. 1 ln. 7);
a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the air (col. 1 ln. 7-8);
a turbine configured to include a turbine blade and a turbine vane that are mounted in the turbine so that the turbine blade is roatated by combustion gas discharged from the combustor (col. 1 ln. 9-13);
wherein the turbine vane/blade (see note at end of claim) comprising
a sidewall (22 and 24, col. 3 ln. 30-38) configured to form an airfoil (16) and include a leading edge (26) and a 5trailing edge (28); 

    PNG
    media_image1.png
    779
    590
    media_image1.png
    Greyscale
a partition wall (42, col. 3 ln. 55-56) configured to partition an internal space of the sidewall to form a plurality of cooling channels (44, 46); and 
a metering plate (Fig. 2) configured to block inlet parts of the plurality of cooling channels and include cooling holes communicating with respective cooling channels, 10wherein the metering plate includes 
a first cooling hole (Fig. 2) formed in the inlet part of each of the plurality of cooling channels and 
a second cooling hole (Fig. 2) formed, at a position close to the leading edge, in the inlet part of the cooling channel adjacent to the leading edge among the plurality of cooling channels.  
Note: It is known in the prior art (see Bell col. 1 ln. 25-27 and Vetters [0016], citations available in the Conclusion identifying pertinent art) that the terms “blade” and “vane” are used interchangeably, especially when the features of the claimed invention may be applied to both.  With regards to claims 1 and 9, Applicant’s claimed invention have the exact same features.  Only the preamble in the claims is different.  Suggesting that the terms “blade” and “vane” may also be used interchangeably.  If Applicant does not wish to have these terms used 
Regarding claims 2, 10 and 18, Lee further discloses that 15a cooling air (40) drawn through the second cooling hole cools a leading edge region of the sidewall (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 7097419 in view of Garner US 20070081894.
Regarding claims 3-5 and 11-13, Lee does not teach that 
the first cooling hole has the following shapes: rectangular, circular or elliptical; and 
the second cooling hole the following shapes: circular, elliptical or a rectangular.
Garner teaches a metering plate (38, Fig. 3) comprising cooling holes (40) wherein the cooling holes may have any combination of shapes as required to provide the desired flow-control function ([0013]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify .

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 7097419 in view of Lee Dong Gon KR101770068.
Regarding claims 6, 14 and 19, Lee does not teach that 5the metering plate further comprises a conductor provided on an upper surface of a leading edge side of a portion defining the second cooling hole and configured to cool a leading edge region through a conduction using a cooling air.  

    PNG
    media_image2.png
    625
    571
    media_image2.png
    Greyscale
Lee Dong Gon teaches a cooling device (300) for guiding cooling air moving through an impingement hole (310) to a cooling passage (2), the cooling device comprising a conductor (400) in order to guide the cooling air and stabilize the unnecessary circulation (Fig. 1) of the cooling air and thus improve the efficiency of the cooling air ([0040]).   
Given that, in Lee, a similar circulation of cooling air would be present between the leading edge and the second cooling hole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the corner of metering plate adjacent the leading edge at taught by Lee, by utilizing a conductor as taught by Lee Dong Gon, in order to better guide the flow along the .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 7097419 in view of Hall US 4820123.
Regarding claims 7 and 15, Lee does not teach that 10the second cooling hole is formed to be inclined toward the leading edge.
Hall teaches a turbine blade with a plate (78, Fig. 5) that allows for cooling air to enter cooling passages in the turbine blade (Fig. 4) through holes inclined toward the leading edge (12) in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages (col. 3 ln. 40-58).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling holes as taught by Lee, to be inclined toward the leading edge as taught by Hall in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 7097419 in view of Hall US 4820123.
Regarding claims 8, 16 and 20, Lee does not teach that the metering plate further comprises a guide provided on an upper surface of a trailing edge side of a 15portion defining the second cooling hole and configured to guide cooling fluid to a leading edge region.  

Further it is a common and routine practice for engineers to design airfoils such that the hottest portions receive the most cooling in order to ensure that the component may enduringly perform their function in their operational environment.  The leading edge of an airfoil is known to be among the hottest portions of the blade since it is exposed to the most frictional interactions with the incoming working fluid.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the orientation of the guide so as to be located on the trailing edge side of the second cooling hole and directing the cooling fluid toward the leading edge in order to cool the hot leading edge and ensure that the airfoil may enduringly perform its function in its operational environment.   (See MPEP 2144.04 (IV)(B)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zatorski US 20050089393 for a stator vane comprising multiple radially oriented cooling paths and an integrated metering plate with cooling holes (70).
Shinoda US 9234432 for a stator vane comprising a separate metering plate (29) with cooling holes (30).
Bell US 5279111 and Vetters US 20140314568 for supporting the assertion that the terms “blade” and “vane” may be interchangeable.
Itzel US 6416275 for a stator vane with a metering plate with cooling holes oriented toward the leading edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745